Case 3:17-cv-00154-L-BK Document 28 Filed 07/30/21                 Page 1 of 2 PageID 2145



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

DENISE ESPARZA,                                 §
                                                §
                 Plaintiff,                     §
                                                §
v.                                              §   Civil Action No. 3:17-CV-154-L-BK
                                                §
COMMISSIONER OF SOCIAL                          §
SECURITY ADMINISTRATION,                        §
                                                §
                 Defendant.                     §

                                             ORDER

       On January 22, 2021, the United States Magistrate Judge entered the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (Doc. 27) (“Report”), recommending

that the court grant Plaintiff’s Motion for Award of Attorney Fees under the Social Security Act

(Doc. 25), filed August 28, 2020, and award Plaintiff reasonable attorney’s fees totaling $34,643.

The Report further recommends that Plaintiff’s counsel, upon receipt of this award, be required to

promptly remit to Plaintiff $8,550, the amount of the attorney’s fees previously awarded in this

case under the Equal Access to Justice Act (“EAJA”). Defendant took no position on Plaintiff’s

motion and did not file objections to the Report.

       Having considered the motion, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court grants Plaintiff’s Motion for Award of Attorney Fees under the

Social Security Act (Doc. 25); awards Plaintiff reasonable attorney’s fees totaling $34,643; and

directs Plaintiff’s counsel to forthwith remit to Plaintiff $8,550, which represents the amount of

fees that were previously awarded in this case under the EAJA.

Order – Page 1
Case 3:17-cv-00154-L-BK Document 28 Filed 07/30/21                Page 2 of 2 PageID 2146




       It is so ordered this 30th day of July, 2021.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
